 1

 2

 3

 4

 5

 6

 7

 8

 9                      UNITED STATES DISTRICT COURT
10                            DISTRICT OF NEVADA
11   ROBERT WILLIAMSON, III an                          BASE CASE NO.:
     individual,                                     2:13-cv-01019-JAD-EJY
12

13               Plaintiff,                           MEMBER CASE NO.:
                                                     2:13-cv-02022-JAD-EJY
14        vs.
15
                                              ORDER GRANTING MOTION TO
16   VICTORIA L. GUNVALSON, an
                                                 CONTINUE HEARING ON
     individual; DAVID BROOKS AYERS, an
17                                              PLAINITFFS’ MOTION FOR
     individual,                                  DEFAULT JUDGMENT
18                                                     ECF No. 182
               Defendants.
19   DAVID BROOKS AYERS, an individual,
20
                 Counterclaimant,
21

22        vs.

23   ROBERT WILLIAMSON, III, an
24
     individual; CATE WAKEN-
     WILLIAMSON, an individual; and
25   ANGELA TORRES, an individual,
26
                 Counterdefendants.
27

28
                   ORDER ON MOTION TO CONTINUE HEARING ON PLAINTIFFS’
                            MOTION FOR DEFAULT JUDGMENT - 1
            Case 2:13-cv-01019-JAD-EJY Document 182-1 Filed 02/18/20 Page 2 of 2




 1
             The Court, having reviewed Plaintiffs; Emergency Motion to Continue the
 2
     Hearing on Plaintiffs’ Motion for Default Judgment, and for good cause shown,
 3

 4           IT IS ORDERED that the Hearing on Plaintiffs’ Motion for Default Judgment is

 5   rescheduled for March 2, 2020, at 2:00 p.m. in LV Courtroom 6D before Judge
 6
     Jennifer A. Dorsey, US District Court, District of Nevada. 333 S. Las Vegas Blvd., Las
 7

 8
     Vegas, Nevada 89101.

 9

10      2/20/2020
11   Date                                           Judge Jennifer A. Dorsey
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                        ORDER ON MOTION TO CONTINUE HEARING ON PLAINTIFFS’
                                 MOTION FOR DEFAULT JUDGMENT - 2
